PER Curiam.
It is the unanimous opinion of this Court that defendant’s motion for nonsuit was properly overruled.
Two members of the Court, Winborne and Higgins, JJ., not sitting, but with Devin, Emergency Justice, participating in lieu of Winborne, J., and the six sitting members being equally divided in opinion as to whether prejudicial error in the conduct of the trial has been shown, the judgment of the Superior Court is affirmed, without becoming a precedent. Allen v. Ins. Co., 211 N.C. 736, 190 S.E. 735.
Affirmed.